                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

 In re:   SHANNON DAY HILL                              ) Case No. 20-10986-jps
                                                        ) Chapter 13 Proceedings
          Debtor(s)                                     ) Judge Jessica E. Price Smith

                               TRUSTEE’S MOTION TO DISMISS CASE

        Now comes LAUREN A. HELBLING, the duly appointed, qualified and standing Chapter 13
Trustee (“Trustee”) herein, and hereby moves this Honorable Court to dismiss the case of the Debtor
(“Debtor”) pursuant to Sections 1307 and 1322 of the Bankruptcy Code. In support of this motion, the
Trustee makes the following representations to the Court:

1.      Debtor(s) filed a petition under Chapter 13 of Title 11, U.S.C. on February 21, 2020. The plan of
the Debtor was confirmed on July 8, 2020. The current plan of the Debtor(s) requires payments to the
Trustee in the amount of $524.00 each month.

2.      A review of the Trustee's records indicates that as of the date of this motion, the Debtor(s) is
delinquent $2081.54 through the November, 2020 payment.

3. In addition, the confirmed plan is not feasible because it will not be completed within the sixty month
maximum period allowed under 11 U.S.C. Section 1322(d).

4.      Section 1307(c)(1) of the Bankruptcy Code states that unreasonable delay by the debtor that is
prejudicial to creditors is grounds for dismissal of the case of the debtor. In addition, Section 1307(c)(6) of
the Bankruptcy Code states that material default by the debtor with respect to the terms of a confirmed plan
is grounds for dismissal of the case of the debtor. Finally, Section 1307(c) of the Bankruptcy Code permits
a case to be dismissed for “cause.” The Trustee believes that the failure of the Debtor(s) to maintain
payments to the Trustee and failure to complete the plan within the maximum period allowed has
unreasonably delayed the administration of the case of the Debtor(s), and ultimately delayed the potential
repayment of the creditors of the estate of the Debtor(s). As a result, cause exists to dismiss the case of the
Debtor(s).

5.      The Trustee will not withdraw this motion unless a response is filed and the Debtor(s) remits
$2081.54 to the Trustee along with the additional payment of $524.00 per month due by the hearing date
and takes steps to cause the plan to complete within the 60 month statutory maximum period.

        WHEREFORE, your Trustee, being a proper party in interest, moves this Honorable Court to grant
this motion and dismiss the case of the debtor for the reasons cited.

                                                    /S/ Lauren A. Helbling
                                                    LAUREN A. HELBLING (#0038934)
                                                    Chapter 13 Trustee
                                                    200 Public Square, Suite 3860
                                                    Cleveland OH 44114-2321
                                                    Phone (216) 621-4268        Fax (216) 621-4806
                                                    ch13trustee@ch13cleve.com




  20-10986-jps        Doc 39     FILED 11/23/20        ENTERED 11/23/20 11:25:22              Page 1 of 2
                                     CERTIFICATE OF SERVICE

I certify that on November 23, 2020 a true and correct copy of this Trustee’s Motion to Dismiss Case was
served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

        WILLIAM J BALENA, on behalf of Debtor(s), at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

        SHANNON DAY HILL, Debtor(s), at 264 NORTHFIELD DRIVE, ELYRIA, OH 44035


                                                      /S/ Lauren A. Helbling
                                                      LAUREN A. HELBLING (#0038934)
                                                      Chapter 13 Trustee
                                                      200 Public Square, Suite 3860
                                                      Cleveland OH 44114-2321
                                                      Phone (216) 621-4268      Fax (216) 621-4806
                                                      ch13trustee@ch13cleve.com




  20-10986-jps      Doc 39      FILED 11/23/20        ENTERED 11/23/20 11:25:22              Page 2 of 2
